Citation Nr: 0519945	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  95-21 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from March 25, 1965 to 
September 2, 1965.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 decision by the RO in Montgomery, 
Alabama which denied service connection for schizophrenia.  
In December 1997, the Board remanded the case to the RO for 
further procedural development.  The veteran initially 
requested a Board hearing, but by a statement dated in May 
1998, he withdrew his hearing request.  In August 1999, the 
Board determined that new and material evidence had been 
submitted to reopen a claim for service connection for a 
psychiatric disorder, to include schizophrenia, and denied 
the claim as not well grounded.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a November 1999 
motion to the Court, the VA Secretary requested that the 
Board decision be vacated and the issue of service connection 
for a chronic psychiatric disorder, to include schizophrenia, 
be remanded.  In a January 2000 Court order, the Secretary's 
motion was held in abeyance pending filing of the record.  In 
an October 2000 motion to the Court, the VA Secretary again 
requested that the Board decision be vacated and the issue of 
service connection for a chronic psychiatric disorder, to 
include schizophrenia, be remanded.  In a March 2001 Court 
order, the Secretary's motion for remand was granted, 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), the Board's August 1999 decision was vacated, and the 
issue was remanded.  The case was subsequently returned to 
the Board.

In an August 2002 decision, the Board determined that new and 
material evidence had been submitted to reopen a claim for 
service connection for a psychiatric disorder, to include 
schizophrenia.  Under regulatory authority then in effect, 
the Board conducted additional evidentiary development.  In 
May 2003, the Board remanded the case to the RO for 
additional procedural development.  The case was subsequently 
returned to the Board.  In July 2004, the Board remanded the 
case to the RO for additional evidentiary development.  The 
case was subsequently returned to the Board.


FINDINGS OF FACT

A psychiatric disorder, including schizophrenia, first 
diagnosed years after service, is not of service origin or 
related to any incident of service.


CONCLUSION OF LAW

A psychiatric disorder, including schizophrenia, was not 
incurred in or aggravated by service and schizophrenia may 
not be presumed to have been incurred in service. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made adequate efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, and a January 1996 
statement of the case and several subsequent supplemental 
statements of the case.  He was furnished with VCAA letters 
in November 2002, June 2003, and July 2004.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  He was also informed of what 
evidence the VA would obtain.

The Board notes that the VCAA letters were mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the VCAA.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The record reflects that the veteran has failed to report for 
several VA psychiatric examinations scheduled to evaluate his 
claimed psychiatric disorder.  He was informed of the 
negative consequences for his claim under 38 C.F.R. § 3.655 
(2004).  After the Board's last remand, which gave him 
another chance to report for a VA examination, the veteran 
again failed to report for a VA psychiatric examination.  The 
duty to assist is not a one-way street, and the veteran has 
failed to cooperate in the development of his claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2004); Wood 
v. Derwinski, 1 Vet. App. 190 (1990).

Under the circumstances, the Board finds that any error in 
the implementation of the VCAA is deemed to be harmless 
error.  VA has satisfied both its duty to notify and assist 
the veteran in this case and adjudication of this appeal at 
this juncture poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The veteran served on active duty from March 25, 1965 to 
September 2, 1965.  A review of the veteran's service medical 
records shows that on medical examination performed for 
enlistment purposes in March 1965, his psychiatric system was 
listed as normal.  In a March 1965 report of medical history, 
the veteran denied a history of nervous trouble of any sort.  
In early July 1965, the veteran complained of severe 
headaches which made him act "'strangely', i.e. jerking & 
yelling like frog."  The examiner noted that a skull X-ray 
study was performed one week ago after trauma, but the report 
was not available.  The veteran reported that he had been 
nervous since he was 13 years old.  The diagnostic impression 
was anxiety reaction.

A clinical record cover sheet dated on July 16, 1965 reflects 
that the veteran was diagnosed with poisoning by Fiorinal and 
thorazine.  He apparently ingested an unknown amount of these 
drugs.  He was also diagnosed with schizophrenic reaction, 
acute, undifferentiated or paranoid type.  The line of duty 
status of both disorders was undetermined pending 
investigation.  The veteran was transferred to Walter Reed 
Army Hospital (WRAH).

A discharge note dated July 30, 1965 from WRAH shows that the 
veteran was hospitalized for two weeks in mid-July 1965.  He 
was referred from Kimbrough Army Hospital with a transfer 
diagnosis of acute undifferentiated schizophrenia and acute 
brain syndrome, barbiturate intoxication.  The examiner noted 
that the veteran remained eccentric, shy, retiring, 
withdrawn, and silly.  The examiner opined that the veteran's 
condition was part of a character and behavior disorder due 
to deficiencies in emotional and personality development of 
such a degree as to render him unsuitable for further 
military service.  

The first diagnosis was schizoid personality, chronic, 
severe, manifested by constricted affect, quietness, 
seclusiveness, silliness, eccentric behavior, autistic 
thinking, and sensitivity in interpersonal relationships.  
The examiner indicated that this disorder existed prior to 
military service.  The second diagnosis was brain syndrome, 
drug ("Fiorinal") and alcohol intoxication, acute, severe, 
in complete remission, manifested by impairment of 
orientation, memory, comprehension and judgment, labile 
affect, agitation, paranoid delusional ideation, visual and 
auditory hallucinations and suicide gestures, impairment:  
none.  The examiner determined that this condition was 
incurred in the line of duty.  The veteran was returned to 
his unit for duty. 

On medical examination performed for separation purposes in 
mid-August 1965, the veteran's psychiatric system was listed 
as clinically normal.  No disqualifying defects were found, 
and the veteran's physical profile (PULHES) included S-1 
(normal) for the psychiatric system. 

In September 1965, the veteran submitted claims for service 
connection for a nervous condition, brain syndrome, and 
residuals of a head injury.

At a December 1965 VA psychiatric examination, the veteran 
was completely preoccupied with his headaches.  He gave a 
somewhat confused story that he was robbed and beaten up 
while in Baltimore, Maryland, apparently while he was on 
leave.  The examiner noted that the veteran complained of 
headaches during basic training, especially after he was 
robbed and beaten up, allegedly by police in Baltimore.  The 
examiner added that he was unable to say how much truth there 
was in that story.  The examiner noted that the veteran acted 
quite silly during the examination.  The examiner stated that 
after reviewing the available service medical records, it 
appeared that the veteran developed an acute brain syndrome 
due to drug intoxication with psychotic manifestations.  At 
first he was under observation for acute schizophrenic 
reaction, and later when he was hospitalized at WRAH, no 
psychosis or schizophrenic reaction could be found.  He 
indicated that the only diagnosis which he currently found 
was schizoid personality.

At a June 1968 VA psychiatric examination, the examiner noted 
that the veteran spontaneously voiced multiple complaints, 
some of which were extremely bizarre, suggesting somatic 
delusions.  He reported that he had never felt the same after 
being beaten up in service.  The examiner noted that the 
veteran was hospitalized at a VA hospital approximately one 
year ago, and indicated that the discharge diagnosis from 
that admission was chronic brain syndrome with alcoholic and 
drug addiction.  The examiner noted that the veteran had a 
long history of chronic alcoholic and drug addiction, and 
several episodes of severe intoxication, necessitating 
hospitalization.  The examiner diagnosed chronic brain 
syndrome, moderately severe, etiology:  chronic alcoholic and 
drug addiction, associated with a psychotic reaction, most 
probably drug induced, as manifested by bizarre behavior and 
speech, autism, withdrawal, impoverishment, concreteness, 
tenuous contact with reality, somatic delusions, loosened 
associations, and inappropriate affect.  The examiner also 
diagnosed personality trait disturbance - passive aggressive, 
passive-dependent type, with the first diagnosis being a 
consequence of an attempt to deal with the anxiety produced 
by unfulfilled marked dependency needs.  The examiner opined 
that the veteran was currently psychotic.  He opined that the 
veteran's psychotic reaction and chronic brain syndrome were 
caused by severe chronic alcoholic and drug addiction and 
intoxication.

A VA hospital discharge summary reflects that the veteran was 
hospitalized in May 1969.  The veteran complained of auditory 
hallucinations, and the examiner noted that there was 
evidence of vague ideas of reference and paranoid delusions.  
The veteran refused further psychiatric evaluation.  The 
discharge diagnosis was an inadequate personality.

A June 1969 VA closing social work service summary from the 
May 1969 VA hospitalization reflects that the veteran 
reported that he inadvertently got involved in a scuffle in 
the "downtown area" of Pennsylvania and was hit on the head 
by a policeman.  Since then he had headaches and considered 
himself disabled.  The social worker noted that he had 
hallucinations.

At a December 1971 VA psychiatric examination, the veteran 
was diagnosed with personality pattern disorder, sociopathic 
and passive-aggressive type.

A private report of psychological evaluation dated in October 
1976 by M.G. Williams, Ph.D., reflects that the veteran had 
depression and a severely schizoid personality.  There was no 
indication of any active psychotic process, but the veteran 
was strongly passive-aggressive and passive-dependent.

Records reflect that the veteran was incarcerated from 1983 
to 1993.  On what appears to be a June 1984 medical record, a 
psychologist diagnosed the veteran as having alcohol abuse, 
unspecified, and a schizotypal personality disorder.  A July 
1986 psychological information short form reflects Axis I 
diagnoses of malingering and alcohol abuse, and an Axis II 
diagnosis of mixed personality disorder.  

A February 1990 medical record, contains a diagnosis of 
paranoid schizophrenia.  July to August 1993 Department of 
Corrections medical records similarly reveal that the veteran 
was diagnosed with chronic paranoid schizophrenia.

VA outpatient treatment records dated from September 1993 to 
December 1994 reflect treatment for paranoid schizophrenia.  
A September 1993 treatment note reflects that the veteran 
just got out of prison and had been treated for paranoid 
schizophrenia, and was taking medication for this disorder.  
The diagnostic impression was schizophrenia, paranoid, in 
remission.  A report of an aid and attendance examination 
performed at a VA outpatient clinic in March 1994 reflects 
that the veteran was diagnosed with schizophrenia, in partial 
remission.  Subsequent VA medical records reflect treatment 
for paranoid schizophrenia.

In statements received in August 1995 and September 1995, the 
veteran contended that his head injuries incurred in a 
beating in "1964", during service, caused brain damage, 
caused him to be discharged from military service, and caused 
all of his current problems.  The veteran reiterated his 
contentions in multiple subsequent statements.  He contended 
that a doctor told him that a 1964 beating could be the cause 
of his blackouts and other problems.  

In March 1996, the veteran submitted additional service 
medical records.  Such records are dated in mid-July 1965 and 
reflect that the veteran was seen for a complaint of taking 
too many pills.  The veteran reported that his family doctor 
had given him medication for headaches and nervousness since 
he was 13 years old.  He said he had been taking double doses 
of the drugs (Fiorinal and thorazine) for a week, and felt 
the pills were making him drunk and dizzy.  He finally took 
all of the pills at once, with beer, to see "how high it 
would make me."  The initial impression was acute brain 
syndrome, drug intoxication, and rule out alcohol 
intoxication.  A July 17, 1965 X-ray report reflects that the 
veteran had been admitted for neuropsychiatric observation, 
and had a history of drug ingestion in the past 24 hours and 
a head injury (he was allegedly beaten on the head with a 
policeman's nightstick) about three weeks ago.  An X-ray 
study of the skull was normal.  A clinical record cover sheet 
dated on July 16, 1965 (but apparently written later than 
that date) noted that the veteran's diagnoses were found to 
be in the line of duty, per a letter dated in September 1965.  
A September 1965 letter indicated that it was determined that 
the veteran's condition, diagnosed on July 16, 1965, was 
improved, and was found to be in the line of duty.

At an April 1996 RO hearing, the veteran essentially asserted 
that he incurred a psychiatric disorder during service, as a 
result of head injuries incurred during a beating by a police 
officer.  He said that the next thing he remembered after the 
beating was waking up at WRAH.  He also said he recalled 
taking too much prescription medication on another occasion.

In January 1997 the RO received additional service medical 
records from the veteran, pertaining to the July 1965 
hospitalization.  A July 16, 1965 record reflects that the 
veteran was found stuporous and brought to the emergency 
room.  Medications found on the veteran included Darvon, 
meprobamate, thorazine, and Fiorinal.  The veteran's stomach 
was pumped out.

Records reflect that the veteran failed to report for 
multiple VA examinations scheduled to evaluate his 
psychiatric disorder, including after he had requested that 
his examination be rescheduled.

In May 2003, the Board remanded the case in order for the RO 
to readjudicate the claim, with consideration of all 
additional evidence.  The case was subsequently returned to 
the Board.  

A VA discharge summary reflects that the veteran was 
hospitalized from December 2003 to January 2004, and 
diagnosed with schizophrenia, among other unrelated 
conditions.

In July 2004, the Board remanded the case to the RO for 
another attempt to have the veteran undergo a VA psychiatric 
examination.

Records reflect that the veteran failed to report for 
additional VA examinations scheduled to evaluate his 
psychiatric disorder.  

An October 2004 VA medical opinion completed by a 
psychologist reflects that the veteran had failed to report 
for three examinations scheduled with that examiner.  She 
noted that the veteran was homeless and had been diagnosed 
with schizophrenia.  She reviewed the veteran's claims file.  
She noted that the veteran had a long history of psychiatric 
problems.  She said that in her experience, individuals with 
short periods of time in the military either had significant 
disciplinary problems and/or suffered from significant 
psychiatric and/or physical problems.  She said that it was 
also her experience that individuals who experience 
disciplinary problems and reportedly had difficulty adjusting 
to the military were in fact suffering from psychiatric 
problems that were overlooked.  The veteran contended that he 
incurred a head injury during service that resulted in his 
schizophrenia.  

The examiner noted that the literature suggested that 
individuals who experienced neurological deficits resulting 
from head injury, dementia, etc., were at increased risk for 
developing schizophrenia.  In addition, individuals with 
significant head trauma often exhibit the same symptoms that 
would be seen in schizophrenia.  The veteran's records 
indicate a long history of homelessness, problems with 
family, and incarceration.  Based on this history as well as 
the patient's presentation when he was in the clinic, the 
veteran did appear to suffer from schizophrenia.  The Axis I 
diagnosis was schizophrenia, undifferentiated type, 
continuous.  The Axis II diagnosis was deferred.

Analysis

The veteran claims service connection for schizophrenia which 
he asserts was incurred as a result of a head injury during 
military service.  The Board notes that the veteran  
apparently is homeless and has repeatedly failed to report 
for VA examinations scheduled in conjunction with his claim.  
Accordingly, his claim will be rated based on the evidence of 
record.  38 C.F.R. § 3.655(b) (2004).

Service connection may be granted for disability due to a 
disease or injury that is incurred in or aggravated by active 
service, in the line of duty, but no compensation shall be 
paid if the disability is the result of the person's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

Service incurrence will be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

A veteran, who had wartime service or peacetime service, 
after December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that a disability 
which was manifested in service, but existed before service, 
will rebut the presumption. 38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2004).

A psychiatric disorder was not noted on entrance medical 
examination in March 1965.  Although the veteran stated, in 
July 1965, that he had been treated for a psychiatric 
disorder with medication since age 13, there is no clear and 
unmistakable evidence that a psychiatric disorder existed 
prior to service, and thus the presumption of soundness on 
entry into military service is not rebutted.  Id.
 
The service medical records reflect that during the veteran's 
brief period of active duty service, from late March 1965 to 
early September 1965, he was treated for complaints of severe 
headaches in early July 1965, and reports of head trauma one 
week prior.  A skull X-ray study was performed in mid-July 
1965 after the veteran complained of head trauma, and was 
normal.  Service medical records do not otherwise reflect 
treatment for residuals of head trauma.  In mid-July 1965, 
the veteran was treated after he ingested an overdose of 
Fiorinal and thorazine.  He was diagnosed with an acute 
schizophrenic reaction, and with acute brain syndrome, due to 
barbiturate intoxication.  He was then hospitalized for two 
weeks. 

 On discharge, he was diagnosed with schizoid personality, 
chronic, severe.  The examiner indicated that this disorder 
existed prior to military service.  He was also diagnosed 
with brain syndrome, drug ("Fiorinal") and alcohol 
intoxication, acute, severe, in complete remission, 
impairment:  none.  The examiner determined that this 
condition was incurred in the line of duty.  The veteran was 
returned to his unit for duty.  On medical examination 
performed for separation purposes in mid-August 1965, the 
veteran's psychiatric system was listed as clinically normal.  
A September 1965 letter indicated that it was determined that 
the veteran's condition, diagnosed on July 16, 1965, was 
improved, and was found to be in the line of duty.  Service 
medical records are negative for a diagnosis of a chronic 
psychiatric disorder.

After separation from service, the veteran underwent two VA 
psychiatric examinations.  At a December 1965 VA examination, 
the examiner indicated that the only diagnosis which he 
currently found was schizoid personality.  At a June 1968 VA 
examination, the examiner noted that the veteran was 
hospitalized at a VA hospital approximately one year ago, and 
indicated that the discharge diagnosis from that admission 
was chronic brain syndrome with alcoholic and drug addiction.  

The VA examiner diagnosed chronic brain syndrome, moderately 
severe, etiology:  chronic alcoholic and drug addiction, 
associated with a psychotic reaction, most probably drug-
induced.  The examiner also diagnosed personality trait 
disturbance - passive aggressive, passive-dependent type.  
The examiner opined that the veteran was currently psychotic.  
He opined that the veteran's psychotic reaction and chronic 
brain syndrome were caused by severe chronic alcoholic and 
drug addiction and intoxication.  In October 1976, a private 
psychologist diagnosed depression and a severely schizoid 
personality.  There was no indication of any active psychotic 
process, but the veteran was strongly passive-aggressive and 
passive-dependent. The first diagnosis of a chronic psychosis 
is dated in February 1990, when the veteran was diagnosed 
with paranoid schizophrenia.  Subsequent medical records 
reflect treatment for schizophrenia.

In October 2004, a VA doctor provided a medical opinion based 
on review of the veteran's medical records, after the veteran 
repeatedly failed to report for scheduled examinations.  She 
noted that the veteran had a long history of psychiatric 
problems.  She added that in her experience, individuals who 
experienced disciplinary problems and reportedly had 
difficulty adjusting to the military were in fact suffering 
from psychiatric problems that were overlooked.  She stated 
that the literature suggested that individuals who 
experienced neurological deficits resulting from head injury, 
dementia, etc., were at increased risk for developing 
schizophrenia.  She diagnosed schizophrenia, undifferentiated 
type, continuous.  

Service medical records and post-service medical records 
reflect that the veteran has repeatedly been diagnosed with a 
personality disorder.  Governing regulations provide that 
congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c), Part 4, § 4.9 (2004).  
Thus, service connection is not warranted for the veteran's 
personality disorder(s).

There is no medical evidence of a chronic, as distinguished 
from "acute", or short-term, psychiatric disorder in 
service.  There is no evidence of a chronic psychiatric 
disorder or psychosis during the first post-service year.  
The first medical evidence of a chronic psychiatric disorder 
is dated in June 1968, when the veteran was diagnosed with 
chronic brain syndrome with alcoholic and drug addiction, 
associated with a psychotic reaction, which was likely drug-
induced.  

Depression was first diagnosed in 1976, and the first medical 
evidence of a chronic psychosis, schizophrenia, is dated in 
1990.  There is no medical evidence specifically linking the 
veteran's current psychiatric disorder with service.  

Although the October 2004 VA examiner gave opinions regarding 
some individuals who have difficulty adjusting to the 
military or suffered a head injury, her opinion does not 
specifically link the veteran's current schizophrenia with 
service, as required for an award of service connection under 
VA law and regulations.  The doctor's opinion is too 
speculative and inconclusive to place the evidence in 
equipoise.  See Sacks v. West, 11 Vet. App. 314 (1998); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The veteran has asserted that he incurred a psychiatric 
disorder during his period of active service.  As a layman, 
he is not competent to render an opinion regarding diagnosis 
or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The preponderance of the evidence is against the veteran's 
claim for service connection for a psychiatric disorder, to 
include schizophrenia.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Service connection for a psychiatric disorder, to include 
schizophrenia, is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


